DETAILED ACTION
This action is in response to communications filed 4/20/2022:
Claims 1, 3-4, 7, and 14 are pending
Claims 2, 5-6, and 8-13 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant argues that Mesfin and Wanca fail to disclose the newly amended limitations of “wherein the binaural beat inducing sound source generator induces a binaural effect by…and a binaural beat frequency selected by the listener or the user” [remarks, pg. 7]. Applicant also argues that the references are silent in regards to the limitation of “wherein the binaural beat inducing sound generator…by making direct contact with the left and right ears of the listener respectively” [remarks, pg. 8]. 
The Examiner respectfully disagrees. Mesfin is directed towards a hearing aid system that is capable of generating the binaural beat effect [see abstract]. By standards and obvious to one of ordinary skill in the art, a general hearing aid system does indeed comprise of a speaker capable of generating sounds independently to the left and right ears of the listener by making direct contact with the ears. Mesfin further disclose various types of hearing aid systems: “including hearing aids, including but not limited to, behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), receiver-in-canal (RIC), or completely-in-the-canal (CIC) type hearing aids. It is understood that behind-the-ear type hearing aids may include devices that reside substantially behind the ear or over the ear. [¶32]” Further, Mesfin teaches a binaural beat mode wherein “one or more pairs of tones are generated and played from a pair of left and right hearing aids to create binaural beats to be perceived by the hearing aid wearer. In various embodiments, a base frequency and frequency difference as well as levels of the tones can be programmable to fit the needs of individual hearing aid wearers.” [¶14-15]. It can be seen here that in a binaural beat mode, a base frequency is required, a binaural beat frequency is required, and a level [or volume/magnitude] is required. Mesfin explicitly teaches the base frequencies vary from 100-1000Hz while the binaural beat frequency varies from 4-40Hz [¶16]. While these parameters may be preprogrammed, a user selection is still required based on the program selection such as relaxation, stress relief, treatment of a medical condition, or meditation [¶14]. Furthermore, Wanca provides the additional capability of not only selecting preprogrammed options but also provides the technique to further customize the preprogrammed options [¶31]. As seen in Wanca’s figures, various options can be adjusted such as frequency type, tone frequency, pitch adjustments, program selection, volume, etc. Therefore, Mesfin and Wanca are deemed to teach the currently amended limitations.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, and 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the binaural beat inducing…in response to a selection of a pitch frequency of a sound….” However, the specification (including drawings) fail to not only define “a pitch frequency” but also fail to describe how it is applied/used in the various embodiment(s).
Claims 3-4, 7, and 14 are also considered to fail to comply with the written description requirement as they do not remedy the deficiency shown in their parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it recites “…induces a binaural beat effect to the listener….” However, claim 1 already comprises a binaural beat controller that controls “a binaural beat effect” It is unclear whether the “binaural beat effect” controlled by the binaural beat controller is the same or different than the “binaural beat effect” induced by the binaural beat inducing sound source generator. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesfin (US20150071448) in view of Wanca (US20130216055).
Regarding claim 1, Mesfin teaches an apparatus for optimizing a binaural beat (abstract, hearing aid device that is capable of generating binaural beats) comprising: 
a binaural beat inducing sound source generator that generates a sound source for allowing a listener to feel a binaural beat (Fig. 5, hearing aid device that generates binaural beats); and 
a binaural beat controller that controls a binaural beat effect in consideration of a hearing state of left and right ears of the listener (¶14-15, hearing aid device provides hearing aid support functionality to the hearing impaired while also generating binaural beats for said impaired persons wherein the generated beats can be programmable to fit the needs of the individual hearing aid wearers),
wherein the binaural beat inducing sound source generator comprises a sound transmitting device that makes sounds independently to left and right ears of the listener by making direct contact with the left and right ears of the listener respectively (¶32, various hearing aid devices that are in direct contact with the left and right ears and capable of providing independent sounds to the respective ears; see also Wanca, ¶29, headphones), 
wherein the binaural beat inducing sound source induces a binaural effect by generating a sound source to be heard by the left and right ears by the listener in response to a selection of a volume of the sound and a binaural beat frequency selected by the listener or a user (¶14-16, binaural beat mode requires a base frequency, a binaural beat frequency, and a level [or volume/magnitude] and can be programmable to fit the needs of the individual wearer; wherein the base frequencies vary from 100-1000Hz while the binaural beat frequency varies from 4-40Hz; a user select a program selection such as relaxation, stress relief, treatment of a medical condition, or meditation and the respective frequencies and levels are output; see also Wanca, Figs. 2B, 3, and 4), and 
generates the binaural beat by generating a sound source to be heard in both ears using a reference frequency, a sound level and a binaural beat frequency selected by the listener or the user (¶14-16, binaural beat mode requires a base frequency, a binaural beat frequency, and a level [or volume/magnitude] and can be programmable to fit the needs of the individual wearer; wherein the base frequencies vary from 100-1000Hz while the binaural beat frequency varies from 4-40Hz; a user select a program selection such as relaxation, stress relief, treatment of a medical condition, or meditation and the respective frequencies and levels are output; see also Wanca, Figs. 2B, 3, and 4); 
wherein the binaural beat controller optimizes the binaural beat by adjusting volumes of sounds heard by the listener in the left and right ears according to a difference in left and right hearings of the listener (¶14, hearing aid device generates binaural beats while also providing general hearing aid support functionalities; ¶15, levels of the tones [i.e. volume/gain/loudness] can be programmable to fit the needs of individual hearing aid wearers; see also Wanca, ¶49, wherein level of output can be adjusted according to a hearing loss or sensitive hearing of the user and optimized by software based on the results of the hearing test).
Mesfin fails to explicitly teach of a pitch frequency of the sound.
Wanca teaches of a pitch frequency of the sound (Fig. 2B, pitch adjustments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hearing assistance device (as taught by Mesfin) with the intuitive user interface (as taught by Wanca). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of an adjustable hearing device so the user can tailor an output from the device according to the user’s specific needs.
Regarding claim 3, Mesfin in view of Wanca teaches wherein the binaural beat controller optimizes the binaural beat so that the listener feels left and right sounds at a same level (Wanca, Fig. 4, volume mixing UI so the user can set the volume to their desired levels; Wanca, ¶49, level output parameter of the binaural beat output can be automatically adjusted by software).
Regarding claim 4, Mesfin in view of Wanca teaches wherein the hearing state of the left and right ears of the listener comprises a difference in hearings of the left and right ears (Mesfin, ¶14, hearing aid device provides general hearing aid support functions), and wherein the difference in the hearings of the left and right ears of the listener is estimated from a difference in a magnitude of a sound source that compensates hearing of the listener so that volumes of sound heard in both ears are the same (¶14-15, general hearing aid functions include (but not limited to) volume adjustments of the input signals; the levels of the output can be adjusted [see also Wanca, ¶49, Fig. 4, output volume can be adjusted by the user using the UI and also automatically adjusted according to the results of a hearing test]).
Regarding claim 7, Mesfin in view of Wanca teaches wherein the binaural beat inducing sound source generator generates the binaural beat using a sound source that gives a tone according to a specific purpose or adds a preferred musical element to a background sound source (Mesfin, ¶20, different signal sets are stored to produce one or more purposes such as improving attention, improving health, treating a medical condition, etc.).
Regarding claim 14, it is rejected similarly as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651